Citation Nr: 1130132	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee with degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee with degenerative arthritis.

3.  Entitlement to service connection for right carpometacarpal arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969 and from November 1982 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Detroit, Michigan, which continued the disability ratings for chondromalacia of both knees with degenerative arthritis and denied service connection for right carpometacarpal arthritis.  


FINDING OF FACT

On August 5, 2011, the Board received notice through the Social Security Administration that the Veteran had died on July [redacted], 2011.


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of this claim because of the death of the Veteran.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.




____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


